Citation Nr: 0902929	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for a disability 
manifested by tingling of fingers of the left hand.  

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for varicose veins, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's current level of right ear hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  The veteran has no disability manifested by tingling of 
fingers of the left hand due to service.

3.  The veteran has no disability manifested by sleep 
problems due to service.

4.   The veteran's current varicose veins were not caused by 
any incident of service, and were not caused by or 
permanently worsened by his service-connected diabetes 
mellitus.




CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss of the right ear 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.207, 
3.309, 3.385 (2008).

2.  A disability manifested by tingling of fingers of the 
left hand was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2000 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

3.  A disability manifested by sleep problems was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2000 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  Varicose veins are not the result of disease or injury 
incurred in or aggravated by service, nor is they the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the presence of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran, in an April 2006 statement indicated that he had no 
other evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  Service connection for 
hearing loss may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the veteran may testify as to symptoms he perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require medical knowledge and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A.  Hearing Loss of the Right Ear

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

The veteran maintains that he has had hearing loss since 
service due to noise exposure from motor vehicles and 
artillery.  He is already in receipt of service connection 
for hearing loss of the left ear.  

On service discharge audiological evaluation in July 1970, 
pure tone thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
25
15
40
55
45


On VA audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
5
5
5
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted that the 
veteran had significant hearing loss in service but also 
stated that the inservice hearing loss would not constitute 
chronic hearing loss, as there was either a problem with the 
audiological equipment, incorrect administration of the test, 
or a temporary threshold shift in hearing.  The examiner 
noted that the veteran currently had perfect audiometric 
thresholds in the right ear.  The examiner concluded that 
there can be no basis for awarding service connection for 
hearing loss of the right ear.  

Although the veteran demonstrated hearing loss on 
audiological examination in service, there is no evidence 
that the veteran currently has a hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  Absent 
proof of a present disability, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as the results of audiological 
testing and determining the existence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

B.  Tingling of Fingers of the Left Hand and Sleep Problems 

A VA examination was conducted in January 2005.  The examiner 
stated that there was no evidence of peripheral neuropathy of 
the upper or lower extremities, and that the veteran had 
difficulty sleeping, etiology undetermined.  Mere symptoms, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  
There is no evidence of record that the veteran's tingling of 
fingers of the left hand or sleep problems resulted in a 
current, chronic disability.  

As a layperson, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to his tingling of fingers of the left 
hand or sleep problems.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
C.  Varicose Veins 

The veteran's service medical records are negative for any 
findings, complaints or treatment of varicose veins.  The 
veteran contends that his varicose veins were caused by his 
service-connected diabetes mellitus.  

A VA examination was conducted in March 2006.  The examiner 
stated that varicose veins are not a known complication or 
sequelae of diabetes; the varicose veins are likely due to 
genetic factors, aging or a job requiring many hours of 
dependency on the legs.  

The veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The issue of 
causation in this case is not subject to lay observable 
events or lay observation.  Jandreau v. Nicholson, 492 F.3rd 
1372 (Fed. Cir. 2007).  There is no competent medical 
evidence of record linking his varicose veins to service or 
to his service-connected diabetes mellitus.


D.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for a disability manifested 
by tingling of fingers of the left hand is denied.

Entitlement to service connection for a disability manifested 
by sleep problems is denied.

Entitlement to service connection for varicose veins, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


